Title: To George Washington from Major John Clark, Jr., 3 August 1778
From: Clark, John Jr.
To: Washington, George


          Letter not found: from Maj. John Clark, Jr., 3 Aug. 1778. On 14
            Aug., GW’s secretary Robert Hanson Harrison wrote Clark: “The multiplicity of business
            in which his Excellency has been engaged, would not permit him to take the subject of
            your Letter of the 3d Inst. into consideration before to day. It seems but reasonable
            that the public should have the emoluments arising from desertion or the death of
            Soldiers in preference to Officers; yet there is no Article of War or Resolution of
            Congress known here that will directly authorize the order you request. The General is
            desirous to give the Auditors every countenance in his power to promote the purposes of
            their appointment & when Opportunity will admit of your absence, he requests you
            to call at Head Qrs, that you & I may talk more fully upon the matter you have
            in view” (DLC:GW).
        